[J-29-2017] [MO: Wecht, J.]
               IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOSEPH B. SCARNATI, SENATOR AND   :   No. 3 MAP 2016
PRESIDENT PRO TEMPORE OF THE      :
SENATE OF PENNSYLVANIA; JAKE      :   Appeal from the Order of the
CORMAN, SENATOR AND MAJORITY      :   Commonwealth Court at No. 579 MD
LEADER OF THE SENATE OF           :   2014, dated December 30, 2015
PENNSYLVANIA; JAY COSTA,          :   (finalized on January 29, 2016)
SENATOR AND MINORITY LEADER OF    :
THE SENATE OF PENNSYLVANIA,       :   ARGUED: May 9, 2017
                                  :
               Appellants         :
                                  :
                                  :
          v.                      :
                                  :
                                  :
TOM WOLF, GOVERNOR OF             :
PENNSYLVANIA; RANDY ALBRIGHT,     :
SECRETARY OF THE BUDGET;          :
TIMOTHY A. REESE, STATE           :
TREASURER OF PENNSYLVANIA;        :
DENNIS M. DAVIN, SECRETARY OF     :
COMMUNITY AND ECONOMIC            :
DEVELOPMENT; CINDY ADAMS DUNN,    :
SECRETARY OF CONSERVATION AND     :
NATURAL RESOURCES; JOHN H.        :
QUIGLEY, SECRETARY OF             :
ENVIRONMENTAL PROTECTION;         :
CURTIS M. TOPPER, SECRETARY OF    :
GENERAL SERVICES; KATHY           :
MANDERINO, SECRETARY OF LABOR     :
& INDUSTRY; MAJOR GENERAL JAMES   :
R. JOSEPH, ADJUTANT GENERAL OF    :
PENNSYLVANIA; JOSH SHAPIRO,       :
CHAIRMAN OF THE PENNSYLVANIA      :
COMMISSION ON CRIME AND           :
DELINQUENCY,                      :
                                  :
               Appellees          :
                                 CONCURRING OPINION

JUSTICE DONOHUE                                          DECIDED: November 22, 2017

       I join in the Majority’s holding that the General Assembly was adjourned during

the relevant time period for purposes of Article IV, Section 15 of the Pennsylvania

Constitution. I further join the Majority’s holding that Governor Corbett’s July 10, 2014

press release publicly announcing his partial veto of the Fiscal Code Amendments and

General Appropriation Act of 2014 failed to satisfy the “public proclamation” requirement

in Article IV, Section 15 of the Pennsylvania Constitution, as it did not include the

constitutionally mandated language that he had filed the bill and his objections in the

office of the Secretary of the Commonwealth. To the extent that the Majority contends

that the press release was constitutionally infirm in any other respect, I respectfully

disagree.

       When the General Assembly is adjourned, the procedure under Article IV,

Section 15 for the governor to veto a bill requires two acts: (1) the Governor must file

the bill, with his objections, in the office of the Secretary of the Commonwealth, and (2)

he must give public notice of this filing “by public proclamation” within thirty days after

the adjournment. As indicated, Governor Corbett’s July 10, 2014 press release failed

the second requirement because it did not notify the public of his filing of the bill with his

objections in the office of the Secretary of the Commonwealth. This issue should be

decided on these narrow grounds, and I would begin and end the legal analysis by

acknowledging this particular constitutional shortcoming.

       The Majority, however, does not end its legal analysis at this point, insisting that

the press release also lacked any “hallmarks of formality.” Majority Op. at 45. These




                              [J-29-2017] [MO: Wecht, J.] - 2
“hallmarks of formality,” however, remain entirely undefined. The Majority alludes to

some “hallmarks” that are not mandatory.         The proclamation need not bear any

particular title or designation. Id. at 45 & n.21. It need not be signed by the governor or

be issued under the seal of the Commonwealth. Id. It may include political advocacy.

It does not have to appear in the Pennsylvania Bulletin and may be made public by

posting it online, publishing it in a newspaper, or by any “reasonable means designed to

effectuate public notice.” Id. at 45. The Majority readily admits that Governor Corbett’s

July 10, 2014 press release “achieved the objectives of public dissemination.” Id.

      Nevertheless, the Majority declares, without explanation, that the press release

“lacked the formality required to make the public aware that the announcement had

legal and constitutional significance.” Id. In my view, the only reason the press release

at issue here did not inform the public of its “legal and constitutional significance” is

because the press release did not announce that the Governor had performed the

constitutional action necessary to effectuate an adjournment veto - that he filed the

Fiscal Code Amendments and General Appropriation Act of 2014, with his objections, in

the office of the Secretary of the Commonwealth.

      The Majority, however, ostensibly demands some further indicia of “formality,” as

the July 10 press release was “simply a press release” and “not a proclamation.” Id.

Unfortunately, the Majority makes no attempt to differentiate (as a matter of

Pennsylvania constitutional law or otherwise) between a press release and a

proclamation. Although the Majority might know an acceptably formal notice when it

sees it, absent any specificity, one may rightly ask how the current and future governors

could possibly know whether they have incorporated the “hallmarks of formality” into




                             [J-29-2017] [MO: Wecht, J.] - 3
their public proclamations of adjournment vetoes under Article IV, Section 15 to satisfy

the Majority that they have adequately conveyed the “legal and constitutional

significance” of their actions.

       In my view, the Majority says too much. Having identified a specific constitutional

infirmity in the July 10, 2014 press release, the discussion should end there. Because it

does not, and for the reasons set forth herein, I cannot agree with the Majority’s

decision to engraft any further nebulous and undefined notions of “formality” onto Article

IV, Section 15, which are neither expressed nor implied by the language of that

provision. Accordingly, I cannot join this portion of the Majority’s opinion.




                                  [J-29-2017] [MO: Wecht, J.] - 4